Citation Nr: 0929658	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-27 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1960 to 
December 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

This appeal was remanded by the Board in February 2006 for 
additional development.  The issue of entitlement to 
specially adapted housing or special home adaptation was also 
subject to the Remand, however, this issue was granted by the 
RO in February 2008.  

In September 2005 and April 2009, the Veteran testified in 
Travel Board hearings in front of a Veterans Law Judge (VLJ).  
The transcripts of the hearings are associated with the 
claims file and have been reviewed.

In the April 2009 hearing, the Veteran asserted that the 
issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right arm and shoulder disability were before 
the Board.  The Board has considered the decision in Percy v. 
Shinseki, 23 Vet. App. 37 (2009) which found that an untimely 
Substantive Appeal is not a jurisdictional bar to 
consideration of a Veteran's claim, and that the RO and the 
Board may accept a substantive appeal even if it is not 
timely.  In the Percy case, the Court found that by treating 
an issue as if it were part of the Veteran's timely 
substantive appeal for more than 5 years, VA waived any 
objections it might have regarding timeliness.  Percy, 23 
Vet. App. at 46-7.  

The Board finds however, that this case is distinguishable 
from the facts of Percy because the Veteran did not file a 
Substantive Appeal in response to the July 2008 Statement of 
the Case.  There was no letter, VA Form 9, or other 
correspondence that could be construed as a Substantive 
Appeal.  Additionally, the RO did not treat the 38 U.S.C.A. 
§ 1151 issues as in appellate status.  They are not included 
in the Form 8, Certification to the Board.  Rather, the Form 
8 specifically indicated that only if a substantive appeal is 
filed, then additional issues would have to be addressed.  
The Board acknowledges that it took some testimony on these 
issues at the Travel Board hearing; however, the VLJ 
specifically indicated that he was not sure that those issues 
were properly before the Board.  Thus, while the Board 
recognizes the holding in Percy, the Board finds that a 
substantive appeal was not filed and there were no compelling 
circumstances to waive the Substantive Appeal requirement.  
As such, the Veteran's appeal was not perfected as to the 
issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right arm and shoulder disability and they are 
not currently before the Board at this time.  

Additionally, the Veteran appeared to be raising the issue of 
entitlement to an increased evaluation for a service 
connected left knee disability.  That issue has not been 
developed for appellate review and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that the Veteran's service-connected disabilities caused loss 
or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, permanent 
impairment of vision of both eyes to the required specified 
degree, or ankylosis of one or both knees, or of one or both 
hips.  


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.808 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in September 2001 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter in February 2002.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In March 2006, a letter was also sent 
to the Veteran setting forth the provisions of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision because Dingess was decided during 
the course of this appeal, the Board finds that there is no 
prejudice to the appellant.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
February 2008 supplemental statement of the case issued after 
the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as any notice error did not 
affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private records and VA medical records.  
The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in July 2006.  The Board finds that the RO 
complied with its February 2006 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran claims entitlement to financial assistance for 
the purchase of an automobile and/or other adaptive 
equipment.  A certification of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment will be made 
where the veteran's service-connected disabilities result in 
one of the following: (i) loss or permanent loss of use of 
one or both feet; (ii) loss or permanent loss of use of one 
or both hands; or (iii) permanent impairment of vision of 
both eyes, with central visual acuity of 20/200 or less in 
the better eye, with corrective glasses.  For entitlement to 
assistance in the purchase of adaptive equipment only, the 
veteran must have, as the result of a service-connected 
disease or injury, ankylosis of one or both knees or one or 
both hips.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. 
§ 3.808 (2008).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. §§ 3.350(a)(2) and 4.63 (2008) as that condition where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 of what is 
deemed as constituting loss of use of a foot include 
extremely unfavorable ankylosis of the knee, complete 
ankylosis of two major joints of an extremity, shortening of 
the lower extremity of 3 1/2 inches or more, and complete 
paralysis of the popliteal nerve with foot drop.  

The Board has reviewed all the evidence of record.  A VA 
Compensation and Pension Examination in July 2006 revealed 
that the Veteran did not have loss of foot structure.  His 
leg length was equal bilaterally.  There was no knee 
ankylosis.  After physical examination, the examiner noted 
that the Veteran had use of both lower extremities.  He was 
able to ambulate without the aid of braces, crutches, canes 
or wheel chair for a short distance.  He was able to ambulate 
for longer distances with the assistance of knee braces and 
cane.  The examiner found that his feet were functional 
bilaterally and the Veteran would not have been well served 
by amputation.  The Veteran had balance and propulsion in the 
lower extremities for short distances.  He needed the regular 
and near constant use of braces, crutches, cane or wheel 
chair for longer distances.  He did not have paralysis of the 
popliteal nerve or foot drop.  

Based on the foregoing, the Board finds that that award of 
automobile and adaptive equipment or adaptive equipment is 
not warranted.  The Board acknowledges the Veteran's 
difficulty standing and walking, however, his symptoms do not 
meet the level of disability specified in the regulations.  
His service connected disabilities do not result in loss or 
permanent loss of use of one or both feet.  The VA examiner 
specifically noted that the Veteran has use of his lower 
extremities and had propulsion.  The VA examiner also noted 
that the Veteran would not be well served by amputation.  
There was no ankylosis found in the lower extremities, 
shortening of his extremities or paralysis of the popliteal 
nerve.  Lastly, there was no ankylosis in the Veteran's knees 
which is required for entitlement to assistance in the 
purchase of adaptive equipment.  

The Board has also considered a November 2006 note from the 
VA medical center indicating that the Veteran was in need of 
a specially adapted vehicle due to his medical condition.  
This statement however does not include any reasoning or 
basis for its finding.  There is also no indication what 
medical condition is referred to, including if service 
connected disabilities cause his need for adaptive equipment.  
In light of the VA examination showing that the Veteran's 
disabilities do not meet the requirements specified in 
38 C.F.R. § 3.808, the Board finds this notation less 
probative than the VA examination.  See Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Sklar v. Brown, 5 Vet. App. 140 
(1993).  

As to any statement by the Veteran that his problems with his 
left knee amount to loss of use of the foot, the Board finds 
that these claims are not persuasive because, while it is 
arguable that the Veteran is competent to report on the 
problems he is having with his lower extremities because they 
are observable by a lay person, he is not competent to 
provide such an opinion as he does not have the appropriate 
medical training and expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Therefore, the Board finds that entitlement to an automobile 
and adaptive equipment or adaptive equipment only must be 
denied because the objective competent and probative medical 
evidence of record does not show loss of use of a  foot or 
both feet or ankylosis of one or both knees.  38 U.S.C.A. § 
3901; 38 C.F.R. §§ 3.808, 17.156.  In reaching this 
conclusion, the Board also considered the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


